Citation Nr: 1511716	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri 

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

In a November 2014 brief, the Veteran's representative raised an informal claim of entitlement to special monthly compensation at the housebound rate.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Veteran was afforded a VA examination in April 2011.  In November 2014, the Veteran's representative submitted a Review Post Traumatic Stress Disorder (PTSD) Disability Benefits Questionnaire and an examination report completed by the Veteran's private psychiatrist, who relayed that the Veteran is "profoundly incapacitated" by his service-connected PTSD.  Additionally, the Veteran's representative submitted a January 2015 statement from the Veteran's wife attesting to her observations regarding his worsening psychiatric symptoms and requested that the Veteran be afforded a new examination to assess the severity of his disability.  As the evidence shows that the Veteran's service-connected mental disorder may be of a greater severity than the April 2011 examination report reflects, the Board finds that a remand to afford the Veteran a current VA examination is in order.

In remanding the claim, the Board recognizes that the record indicates that the Veteran cancelled a VA PTSD examination for which he was scheduled to attend in May 2014 in connection with this case.  While the Veteran has since stated that he does not recall cancelling the examination, he is advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  See 38 C.F.R. § 3.655 (2014).

In addition, before the VA examination is performed, the RO or the Appeals Management Center (AMC) should undertake all indicated development to obtain any outstanding records pertinent to the claim, to include any outstanding VA treatment records, the Veteran's treatment records from the St. Louis, Missouri Vet Center, his medical records from private physician G. E. Bassett, M.D., and the records from any treatment or assessments by private counselor A. De La Garza.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the claim, to include more recent VA outpatient records, records from the St. Louis Vet Center and records from private physician G. E. Bassett, M.D., and private counselor A. De La Garza.

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his PTSD.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must be provided.

3.  Undertake any other indicated development.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




